 


 HR 2228 ENR: Law Enforcement Mental Health and Wellness Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 2228 
 
AN ACT 
To provide support for law enforcement agency efforts to protect the mental health and well-being of law enforcement officers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Law Enforcement Mental Health and Wellness Act of 2017. 2.Support for law enforcement agencies (a)Interagency collaborationThe Attorney General shall consult with the Secretary of Defense and the Secretary of Veterans Affairs to submit to Congress a report, which shall be made publicly available, on Department of Defense and Department of Veterans Affairs mental health practices and services that could be adopted by Federal, State, local, or tribal law enforcement agencies. 
(b)Case studiesThe Director of the Office of Community Oriented Policing Services shall submit to Congress a report— (1)that is similar to the report entitled Health, Safety, and Wellness Program Case Studies in Law Enforcement published by the Office of Community Oriented Policing Services in 2015; and 
(2)that focuses on case studies of programs designed primarily to address officer psychological health and well-being. (c)Peer mentoring pilot programSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)) is amended— 
(1)in paragraph (21), by striking ; and and inserting a semicolon; (2)in paragraph (22), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (23)to establish peer mentoring mental health and wellness pilot programs within State, tribal, and local law enforcement agencies.. 
3.Support for mental health providersThe Attorney General, in coordination with the Secretary of Health and Human Services, shall develop resources to educate mental health providers about the culture of Federal, State, tribal, and local law enforcement agencies and evidence-based therapies for mental health issues common to Federal, State, local, and tribal law enforcement officers. 4.Support for officersThe Attorney General shall— 
(1)in consultation with Federal, State, local, and tribal law enforcement agencies— (A)identify and review the effectiveness of any existing crisis hotlines for law enforcement officers; 
(B)provide recommendations to Congress on whether Federal support for existing crisis hotlines or the creation of an alternative hotline would improve the effectiveness or use of the hotline; and (C)conduct research into the efficacy of an annual mental health check for law enforcement officers; 
(2)in consultation with the Secretary of Homeland Security and the head of other Federal agencies that employ law enforcement officers, examine the mental health and wellness needs of Federal law enforcement officers, including the efficacy of expanding peer mentoring programs for law enforcement officers at each Federal agency;  (3)ensure that any recommendations, resources, or programs provided under this Act protect the privacy of participating law enforcement officers; and 
(4)not later than 1 year after the date of enactment of this Act, submit a report to Congress containing findings from the review and research under paragraphs (1) and (2), and final recommendations based upon those findings.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 